Citation Nr: 1708507	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-47 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), from July 12, 2008, through April 7, 2014.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2016 Board decision which addressed a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California (hereinafter, Agency of Original Jurisdiction (AOJ)).  

By way of procedural history, the Veteran filed claims for service connection for various disabilities in July 2008, which were addressed in subsequent rating decisions in January 2009 and October 2014.  The Veteran appealed those decisions to the Board, and in April 2016, the Board issued a decision addressing those disabilities.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board found that the issue of entitlement to a TDIU had been raised by the record, and thus it had jurisdiction over the claim. 

In that same April 2016 Board decision, the Board remanded the issue of entitlement to a TDIU prior to April 2014, for further development.  After completing the requested development, the AOJ issued a supplemental statement of the case (SSOC) in October 2016.  

The case has now returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran failed in his duty to provide VA with sufficient information to determine his eligibility for TDIU benefits.

2.  The Veteran's service-connected disabilities are not shown to have rendered him unable to secure or follow a substantially gainful occupation for the time period prior to April 7, 2014.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU for the time period prior to April 7, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  Here, the TDIU benefit was found to be reasonably raised by the record in connection for an appeal concerning the initial ratings for multiple disabilities.  As a result of a Board remand, the AOJ mailed the Veteran a letter, dated August 2016, informing him of the type and nature of evidence needed to substantiate his claim - specifically, the AOJ sent the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Thereafter, the AOJ reajudicated the issue in an October 2016 SSOC.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  Pursuant to the Board's April 2016 remand instructions, the AOJ provided the Veteran with VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to obtain necessary information about the Veteran's claim.  The Veteran did not respond to the request for information.  As such, VA has fulfilled its duty to assist.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street").  Additionally, the AOJ has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

While the "duty to assist" encompasses the duty to provide a medical examination or obtain an opinion when necessary, the United States Court of Appeals for Veterans Claims (Court) has also held that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) (holding that "[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376 (2013) (observing that a combined-effects medical examination report or opinion is not required per se by statute, regulation, or policy to properly decide entitlement to TDIU for veteran with multiple service-connected disabilities and the Board did not err in failing to obtain such an exam or opinion when it denied entitlement to TDIU due to multiple service-connected disabilities).  The Veteran was afforded multiple examinations, including examinations in December 2011 and April 2014, regarding his service-connected disabilities, which addressed the effect these disabilities had on the Veteran's employment and the functional impairment caused by these disabilities.  More importantly, the Veteran has not provided VA with reliable information concerning his earned income for any time during the appeal period.  Thus, the Board cannot determine whether the Veteran meets the income eligibility requirements for the TDIU benefit.  Thus, given that the Veteran has not provided sufficient income information, coupled with the information already obtained regarding his unemployability, an additional examination regarding entitlement to a TDIU is unwarranted.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the Veteran's application for a TDIU.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


TDIU Law and Regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Importantly, under 38 C.F.R. § 4.16(a), marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income prior to having been awarded the 100 percent rating based on individual unemployability.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran already has a 100 percent schedular disability rating, effective April 7, 2014, thus an additional award of TDIU is unwarranted after that date.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  As was noted in the April 2016 Board remand, a separate award of a TDIU may be warranted under some circumstances  where a separate TDIU rating predicated on one disability, when considered together with another disability separately rated at 60 percent or more, could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  

In this case, the Veteran did not have a 100 percent schedular disability rating for the entire appeal period.  From July 12, 2008, the date of the claim, to April 7, 2014, the Veteran had a combined schedular rating of 80 percent for the following service-connected disabilities: posttraumatic stress disorder (PTSD) rated as 50 percent since July 12, 2008; pes planus and plantar fasciitis with calcaneal spurs and post-traumatic changes, rated a as 10 percent from July 12, 2008 to April 6, 2014, and 50 percent since April 7, 2014; left shoulder impingement syndrome with rotator cuff tendonitis rated as 10 percent disabling from July 12, 2008 to February 6, 2011, and 20 percent since February 7, 2011; left upper extremity radiculopathy rated as 20 percent since April 7, 2014; degenerative arthritis of the left knee rated as 10 percent since July 12, 2008; degenerative arthritis of the right knee rated as 10 percent since July 12, 2008; cervical spine disability rated as 10 percent since July 12, 2008; thoracolumbar spine disability rated as 10 percent since July 12, 2008; left ankle disability rated as 10 percent since July 12, 2008; tinnitus rated as 10 percent since July 12, 2008; left lower extremity radiculopathy rated as 10 percent since July 12, 2008, and acne rated as noncompensable since July 12, 2008.    

Thus, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a) for the entire appeal period since service.  However a review of the record contains insufficient information to determine whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In an October 2008 private psychiatric examination report, the Veteran reported that he had attempted to work for a roofing business in August 2008, shortly after he separated from the military.  He was released from the position because he was unable to get along with his supervisors and coworkers.  The psychiatrist found that this behavior was related to his PTSD.

During the examination, the Veteran reported that he had not been employed prior to joining the military.  During his service, the Veteran served as an ammunition specialist, providing security and convoys.  After separating from service, the Veteran did not attend school, but instead worked briefly for a roofing business as described above.

In a separate October 2008 VA examination report for the Veteran's other disabilities, the examiner concluded that the effect of the Veteran's disabilities on his usual occupation was minimal, and that there was no effect on the Veteran's daily activity.  With regards to recurrent headaches, the Veteran reported that he was able to still attend work, but that he required medication.  The Veteran also reported that he did not experience any functional impairments from his disabilities, which included back, foot, neck, knee, shoulder, and ankle disabilities.

A July 2009 VA clinic record included the Veteran's report of being self-employed in pool services, but then noted "unemployed" later in the diagnosis section.  In August 2009, he reported living off his VA pension after being fired from a roofing job by 4 months which was his "only civilian job."

In a December 2011 VA examination for PTSD, the Veteran reported that he had worked prior to entering service as an automobile mechanic for 2 years.  The examiner found that the Veteran had, among other symptoms, chronic sleep impairment, suspiciousness, and difficulty in establishing and maintaining effective work and social relationships.  The examiner found that the Veteran's level of occupational and social impairment fit the criteria for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  In an April 2013 rating decision, the Veteran was granted service-connection for PTSD, and awarded a 50 percent disability rating effective July 12, 2008.

In April 2014, the Veteran underwent multiple VA examinations for shoulder, neck, ankle, knee, foot, and back disabilities.  The examiner determined that the Veteran's bilateral foot and shoulder disabilities impacted his ability to work.  Specifically, the examiner noted that the Veteran's shoulder disability severely impacted his ability to work due to decreased mobility.  The examiner found that the Veteran's foot disability had a moderate impact on his ability to work due to pain occurring during standing and walking.  The examiner did not find that the Veteran's neck, ankle, knee, and back disabilities impacted his ability to work.

After considering the evidence of record in this case, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation prior to April 7, 2014.  While there is some evidence that shows the Veteran's ability to work would be impacted, the weight of the evidence shows that the Veteran capable of work at times during the appeal period.

The Veteran reported that he had attempted to work for a roofing company in August 2008, but could not maintain the job due to disagreements with his supervisors and coworkers.  The private psychiatrist found that this behavior was related to his PTSD, and the Veteran was later awarded a 50 percent disability rating.  An evaluation of 50 percent is characterized by occupational and social impairment with reduced reliability and productivity due to symptoms such as a difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  As such, the assigned rating directly contemplated the Veteran's difficulties with respect to his relationships with his supervisors and coworkers.  

The Veteran also reported being self-employed performing pool service and the amount of income earned is unknown.  The date(s) and amounts earned while working in roofing is also unknown.  Importantly, the Veteran has the burden of establishing his entitlement to TDIU by providing VA with his earned income for the entire appeal period.  As there is conflicting information concerning his employment status, the Board has a fiduciary duty to the public fisc by ensuring that the TDIU eligibility criteria are met.  See generally Dent v. McDonald, 27 Vet. App. 362 Note 16 (2015).  The burden on the Veteran in providing VA with his income information is not an onerous one, but is a necessary one to be able to determine his TDIU eligibility for all times during the appeal period.  While the record suggests TDIU eligibility for some times during the appeal period, the Board cannot factually ascertain from the record which date(s), if any, the Veteran did or did not earn substantially gainful income.  

In sum, the evidence deemed most probative by the Board establishes that, while the Veteran's service-connected disabilities may cause some impairment on work-related functioning, they have not been shown to be productive of an inability to secure or follow a substantially gainful occupation.  As the preponderance of the evidence is against the claim for entitlement to a TDIU rating, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. 
§§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU from July 12, 2008, through April 7, 2014, is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


